 



Exhibit 10.19
Retainer/Fees
Each non-employee director receives the following compensation:

•   an annual cash retainer fee of $25,000 per year, plus an additional $50,000
for the Non-Executive Chairman of our Board;   •   additional cash retainer of
$5,000 per year for each member of the Audit Committee, plus an additional
$3,000 per year for the chairperson of the Audit Committee; and   •   additional
cash retainer of $2,000 per year for each member of the Committee, plus an
additional $2,000 per year for the chairperson of the Committee.

